PER CURIAM.
Defendant was convicted of grand larceny, the item being a television set which at the time was said to be in the custody of a common carrier. Defendant appeals. We reverse and remand for a new trial.
The problem is the identity and ownership of the set in question. Such matters must be proven to support a conviction. State v. Anders, Fla.1952, 59 So.2d 776; Haines v. State, Fla.App.1959, 113 So.2d 601; and Davis v. State, Fla.App.1968, 216 So.2d 28. We have dissected the evidence on this account in detail and find that the serial number on the set and the shipping papers were different and the difference and significance of same was not explained. Neither was it established when and by whom the number was written on the shipping order.
The evidence as to identity and ownership was inconclusive and insufficient and the conviction must be reversed and the case remanded for a new trial.
Reversed and remanded.
REED, C. J., WALDEN, J., and MORROW, RUSSELL O., Associate Judge, concur.